SEPARATE CONCURRING OPINION.
YALLIANT, J.
— The opinion of the Supreme Court of the United States in the ease quoted by my learned Brother Woodson so completely covers this case that I feel compelled to concur in the result he lias reached. The opinion of the Supreme Court of the United States on a Federal question is not only entitled to the highest respect on account of its wisdom, but also absolute obedience on account of its authority. But if the opinion in the case referred to had not arrived, as it did, after the submission and before the decision of this cause I would have favored affirming this judgment. The view that I had taken *424of the case was that the transaction ont of which this snit arose was not “commerce” within the meaning of that term as used in section 8, article 1, of the Federal Constitution. If the transaction in suit had been a sale of the boohs or papers which plaintiff furnished defendant, and which were transported through the mails or otherwise from the plaintiff’s home in Pennsylvania to defendant in Missouri, it would have been commerce; but plaintiff in its argument before this court expressly repudiated that idea; it was not a sale of the boohs and papers sent, for those remained the property of the plaintiff, but it was the instruction contained in those boohs and papers. The plaintiff was not willing to part with its title to the boohs and papers, because in that event the purchaser could dispose of them to another or to others who could obtain the instruction conveyed without paying the tuition fee to the plaintiff. The plaintiff, according to its argument before this court, was simply a teacher who loaned its boohs to its pupils and charged nothing for their use, but charged a tuition fee for the learning imparted.
The language of the Constitution is: “Congress shall have power ... to regulate commerce with foreign nations, and among the several States, and with the Indian tribes.” Webster gives to the word commerce four definitions, the first of which is: “The exchange or buying and selling of commodities; especially the exchange of merchandise on a large scale, between different places or communities; extended trade or traffic.” That is the sense in which the word commerce is ordinarily used and I have no doubt it is the sense in which the framers of the Federal Constitution intended to use it. The three other definitions given by Webster, although technically correct, have no reference to trade.
Congress has never undertaken to exercise the power given in this clause of the Constitution other*425wise than to enact laws affecting trade and traffic in the sense of buying and selling or exchange of commodities or the carrying of goods and people. It has never undertaken to enact a statute to regulate communication of thought between the States, and that is all there is in this case, as I understand it.